Name: 92/424/EEC: Commission Decision of 23 July 1992 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards identity checks on animals from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  tariff policy;  agricultural activity
 Date Published: 1992-08-14

 Avis juridique important|31992D042492/424/EEC: Commission Decision of 23 July 1992 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards identity checks on animals from third countries Official Journal L 232 , 14/08/1992 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 44 P. 0168 Swedish special edition: Chapter 3 Volume 44 P. 0168 COMMISSION DECISION of 23 July 1992 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards identity checks on animals from third countries (92/424/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as amended by Directive 91/628/EEC (2), and in particular Article 4 (5) thereof, Whereas, with regard to the identity checks referred to in Article 4 (1) of Directive 91/496/EEC, the circumstances in which systematic checks need not be carried out should be defined; Whereas this Decision will be reviewed in the light of experience gained; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Identity checks must be carried out on each animal in a consignment. 2. Notwithstanding paragraph 1, identity checks may be carried out on 10 % of the animals in a consignment with a minimum of 10 animals representative of the whole consignment checked per consignment, where the consignment contains a large number of animals. The number of animals checked must be increased and may reach the totality of the animals concerned, if the initial checks carried out have not been satisfactory. 3. Notwithstanding paragraph 1, for animals for which individual marking is not provided for by Community rules, identity checks must consist of a check on the marking of a representative number of packages and/or containers. The number of packages and/or containers checked must be increased and may reach the totality of the packages and/or containers concerned, if the initial checks carried out have not been satisfactory. The identity check comprises a visual check of the animals contained in a representative number of packages and/or containers, for the verification of the species thereof. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 340, 11. 12. 1991, p. 17.